Notice of Pre-AIA  or AIA  Status
Claims 1 and 6 are currently presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered. Following Applicants
arguments to the claims, examiner withdrawn the previous 112(a) rejection. However, the 101 rejection of the claims is still maintained.

Applicant arguments
In present Claim 1, the additional step of modifying the geometry of the hydrocarbons production and transport system by modifying one of the components blocks that is one of the conduct, the valve, the reservoir, and the separator, based on the determined output variables and the estimated corrective coefficients results in a specific improvement over prior systems and integrates any mathematical equations into a practical application.

Examiner response
Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include:
• An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a); 
• Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2); 
• Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b); 
• Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and 
• Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e). 

The courts have also identified limitations that did not integrate a judicial exception into a practical application:
• Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f); 
• Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); and 
• Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h). 

The specification does not provide sufficient details about how the modified geometry of hydrocarbon production and transport system is improved by using output variables and corrective coefficients such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specifications need to show first how the geometry of hydrocarbon is improved by using output variables and corrective coefficients, thus how the modified geometry has improved the technology in hydrocarbon production and transport system. Simply stating geometry is improved is not sufficient. Examiner found the claim limitation “modifying the geometry...." ” is simply recites a judicial exception with the words "apply it" (using output variables and corrective coefficient) as discussed in MPEP § 2106.05(f) and the claim recites only the idea of a solution or outcome i.e., the specification fails to recite details of how to modify the geometry using determined output variable and corrective coefficient leads to improvement in technology. Thus, examiner found modifying the geometry is an improvement in the abstract idea itself not in the improvement in the technology. Thus, claims is directed to the abstract idea. 

Applicant arguments
Moreover, Applicants respectfully submit that amended Claim 1 recites significantly more than an abstract idea. Similar to the claim at issue in the Diamond v. Diehr case, in which the Arrhenius equation was used to determine when to open a rubber mold, the mathematical equations recited in Claim 1 are used to modify the geometry of the hydrocarbons production and transport system by modifying one of the components blocks that is one of the conduit, the valve, the reservoir, and the separator, based on the determined output variables and the estimated corrective coefficients, and thus Claim 1 is directed to significantly more than an abstract idea.
In this regard, Applicants respectfully traverse the characterization of Diamond v. Diehr on page 4 of the Office Action. In Deihr, the results of the mathematical calculation were used to modify or control another device (the rubber mold), such that the use of the results of the calculations were integrated into a practical application, and the claim was not just directed to performing the calculations on a computer. Similarly, in Claim 1, the results of the calculations (e.g., the output variables and the corrective coefficients) are used to modify or control another device (the hydrocarbons production and transport system) such that the use of the results of the calculations are integrated into a practical application, and the claim is not just directed to performing the calculations on a computer. 

Examiner response
Unlike the claims in Diamond v. Diehr limitations shows that improvement by comparing cure time with equation and the application is the CAD application. The instant application claims are not directed to the CAD  claims  so it must be evaluated differently. The instant application claims describe nothing more than a basic mathematical equation with numerical calculation. The specification (para 196) does not provide sufficient details about how the modified geometry of hydrocarbon is improved by using the determined output variables and corrective coefficients and how the modified geometry has improved the technology in the hydrocarbon production and transport system such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. Claims to deriving via an algorithm or using mathematical equations are inherently abstract. Considering all the limitations in combination, the claimed additional elements(“modifying geometry…”) do not show any inventive concept, such as improving the performance of the hydrocarbon technology. 


Applicant arguments
Further, Applicant respectively submit one of ordinary skill in the art would clearly understand that modifying of the system based on the simulation results would result in an improvement to the system, as this the reason of the simulation in the first place. Moreover, the improvement to the technology resides in the particular claimed simulation method, which is configured to obtain more accurate results in less time with respect to existing methods, and consequently is a very quick method for selecting or optimizing conditions for hydrocarbon production. 

Examiner response
Applicant position on this particular subject matter of “modifying step” leads to improvements over prior systems is a mere applicant ordinary skilled in the art which is not same as the others ordinary skills in the art. All the output variables is used to describe different component block, thus the hydrocarbons production and transport system. Examiner understand by changing the output variable or parameters and estimated correlative coefficient, it changes the geometry of the hydrocarbons production and transport system.  For example the output variables can be a, b, c, e, f….z. It is clear that the combination of variables such as a+b describe the geometry of the system and however there is no sufficient details about how the system is improved. Also the combination of variables a+b+c is simply another geometry than previous. Does it improve the hydrocarbons production and transport system? Thus, it is not clear how this modified geometry improve the hydrocarbon production and transport system.  Performing simulation via an algorithm or using mathematical equations are inherently abstract. The specification does not provide sufficient details about how the modified geometry of hydrocarbon production and transport system is improved by using output variables and corrective coefficients such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specifications need to show first how the geometry of hydrocarbon is improved by using output variables and corrective coefficients, thus how the modified geometry has improved the technology in hydrocarbon production and transport system. Simply stating geometry is improved is not sufficient. 


Claim Rejections - 35 USC §101
4.        35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.        Claims 1 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1 and 6 are directed to method or process that falls on one of statutory category.
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 recites:
simulating the thermo-fluid dynamic behavior of multiphase fluids in a hydrocarbons production and transport system, said simulating step including defining a geometry of the hydrocarbons production and transport system as a plurality of interconnected component blocks, each component block in the geometry being one of a conduit, a valve, a reservoir and a separator, thus creating a schematic representation of the hydrocarbon production and transport system; (Under the broadest reasonable interpretation, this limitation covers mental process including mental thinking or reasoning that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.)
modeling each component block with a simplified mathematical model being one of a conduit model, a valve model, a reservoir model and a separator model, each simplified mathematical model comprising a plurality of constitutive equations adapted to describe a thermo-fluid dynamic behavior of a corresponding component block, the constitutive equations describing an evolution of a plurality of variables between an inlet and an outlet of an individual component block, as well as an evolution of the variables over time, said plurality of variables comprising flow rates of different phases, pressures and temperatures, the constitutive equations comprising a set of equations of the simplified mathematical models of valves, reservoirs and separators and of non-differential equations of simplified conduit models indicated as static system ∑S and a set of differential equations of the simplified conduit models indicated as thermo-fluid dynamic system ∑D; (Under the broadest reasonable interpretation, this limitation the claim recites mathematical equations (i.e., non-differential equation and differential equation).  If a claim, under its broadest reasonable interpretation, covers a Mathematical equation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.)
applying a plurality of corrective coefficients to said constitutive equations for each simplified mathematical model, said corrective coefficients being estimated so as to adapt results obtained from the simplified mathematical model to reference data, said modeling further comprises a learning operation, wherein said corrective coefficients are estimated for each simplified mathematical model for at least one stationary or transient flow regime and/or for at least one stationary or transient thermal regime through mathematical methods to minimize a discrepancy between data obtained from said simplified mathematic model with respect to said reference data, said reference data being obtained from thermo-fluid dynamic finite volume simulators or through real on-field measurements, (this limitation covers mental process including an evaluation opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Also this limitation the claim recites mathematical equations (i.e., constitutive equation).  If a claim, under its broadest reasonable interpretation, covers a Mathematical equation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.)

generating an oriented graph based of said schematic representation, said oriented graph including a plurality of edges j, a plurality of nodes I and a plurality of loops k; (can be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.)
determining a plurality of topological equations based on said oriented graph, said plurality of topological equations describing a topology of the system and being expressed by a topological system ∑T

    PNG
    media_image1.png
    291
    659
    media_image1.png
    Greyscale

(this limitation the claim recites mathematical equations.  If a claim, under its broadest reasonable interpretation, covers a Mathematical equation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.)

determining a plurality of output variables describing the thermo-fluid dynamic behavior of said system by solving the set of said plurality of topological equations and of said constitutive equations, said determining step comprising using an ODE solver for solving the differential equations of the thermo- fluid dynamic system ∑D. (Under the broadest reasonable interpretation, this limitation the claim recites mathematical equations(i.e., ODE solver).  If a claim, under its broadest reasonable interpretation, covers a Mathematical equations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.)


Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. The additional elements of “modifying the geometry of the hydrocarbons production and transport system by modifying one of the components blocks that is one of the conduit, the valve, the reservoir, and the separator, based on the determined output variables " is simply recites a judicial exception with the words "apply it" as discussed in MPEP § 2106.05(f) and the claim recites only the idea of a solution or outcome i.e., the specification fails to recite details of how to modify the geometry using determined output variable and corrective coefficient. Thus, the method of selecting or optimizing conditions for hydrocarbon production based on multiphase fluids having known thermo-fluid dynamic characteristics is no more than generally linking the use of a judicial exception to a particular technological environment or field of use. (see MPEP 2106.05(h)) The claim is directed to an abstract idea.
As such Examiner does NOT view that the claims
-Improve the functioning of a computer, or to any other technology or technical field
-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)
-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP
2106.05(c)
-Apply or use the judicial exception in some other meaningful way beyond generally linking the
use of the judicial exception to a particular technological environment, such that the claim as a whole is
more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e)

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception,
i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. The additional elements of “modifying the geometry of the hydrocarbons production and transport system by modifying one of the components blocks that is one of the conduit, the valve, the reservoir, and the separator, based on the determined output variables” is simply recites a judicial exception with the words "apply it" as discussed in MPEP § 2106.05(f) and the claim recites only the idea of a solution or outcome i.e., the specification fails to recite details of how the modified geometry using determined output variable and corrective coefficient improved the hydrocarbons production and transport system. Thus, the method of selecting or optimizing conditions for hydrocarbon production based on multiphase fluids having known thermo-fluid dynamic characteristics is no more than generally linking the use of a judicial exception to a particular technological environment or field of use. (see MPEP 2106.05(h)). See MPEP 2106.04 "the novelty of the mathematical algorithm is not a determining factor at all". The claim does not contribute the technical purpose to the mathematical concepts of the abstract ideas. Furthermore, the mere fact that a mathematical concept may serve a technical purpose is not sufficient, either. Thus, claim 1 is not patent eligible.

Claim 6 further recites wherein said reference data are obtained from thermo-fluid dynamic finite volume simulators or through real on-field measurements. This limitation is recited at high level of generality and amounts to no more than a generic data gathering step that collects a data and insignificant extra solution activity (See MPEP 2106.05(g)) and cannot provide the inventive concept. Claim 6 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 6 is not patent eligible.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

6.           Claims 1 and 6  are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 6028992 A1 Henriot et al.

Discussing the method for modelling steady and transient flows, in pipes, of a mixture of multiphase fluids.
US 20150338550 A1 Wadsley.

Discussing the method for determining the amount of fluids, the geological properties and the petroleum reserves of a subsurface reservoir using reservoir simulation.
7.               Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PURSOTTAM GIRI/Examiner, Art Unit 2147

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147